On the letterhead of Soutex Inc. SOUTEX INC. Mineral and Metallurgical Processing Consultants 357 Jackson, Quebec, Quebec, Canada G1N 4C4 Phone:1-418-871-2455 www.soutex.ca To the Board of Directors of Rubicon Minerals Corporation (the “Company”) I, Pierre Roy, on behalf of Soutex Inc., hereby consent to the incorporation by reference in this annual report on Form 40-F for the year ended December 31, 2013 of the amended and restated technical report titled, “Preliminary Economic Assessment for the F2Gold System, Phoenix Gold Project, Red Lake, Ontario” prepared by SRK Consulting (Canada)Inc. dated effective June25, 2013 and filed on SEDAR on February 28, 2014 (the “Technical Report”) and to extracts from, or a summary of, the Technical Report in the written disclosure contained in the Company’s annual information form for the financial year ended December 31, 2013, dated March 26, 2014. We also consent to the incorporation by reference of the above report into Rubicon Minerals Corporation’s Registration Statement (No. 333-194076) on Form F-10. Dated as of this 26th day of March, 2014 Original signed by: SOUTEX INC. By: /s/ “Pierre Roy” Pierre Roy, P.Eng Senior Metallurgist, Mineral Processing Specialist
